Judgment, Supreme Court, New York County (Robert H. Straus, J.), rendered November 17, 2006, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree (five counts) and attempted petit larceny, and sentencing her to an aggregate term of 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility, including its rejection of defendant’s testimony, in which she claimed the victim gave her his credit cards in return for her services as a prostitute. There was extensive evidence to support the knowledge element of possession of stolen property, including circumstantial evidence that warranted the conclusion that defendant personally stole the credit cards from the victim. Concur—Mazzarelli, J.E, Friedman, Gonzalez, Catterson and Renwick, JJ.